DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 07-15-2022 under the AFCP 2.0 program. As directed, claims 1, 16, 20, and 23 have been amended, claims 14, 17, and 21 were previously canceled, and claims 28-31 have been added. Thus, claims 1-13, 15-16, 18-20, and 22-31 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Choi on 08-08-2022.
The application has been amended as follows: 
1. (Currently Amended) A mask configured to be put on a face of a subject, comprising: a mask body portion demarcating an internal space, wherein the mask body portion is adapted to cover part of the face of the subject; and a cup-shaped nasal cup adapted to cover a nose of the subject, wherein the nasal cup is arranged inside the internal space, wherein the nasal cup includes a first wall portion adapted to cover the nose of the subject, a second wall portion adapted to be arranged under nostrils of the subject, and an exhaled air discharge portion adapted to guide an exhaled air from the nose of the subject to an exhaled air sensor, whereby at least part of the exhaled air from the nose of the subject is guided toward the exhaled air discharge portion by the second wall portion in a state where the nasal cup is adapted to cover the nose of the subject, wherein the exhaled air discharge portion is integrally formed with the first wall portion, wherein the exhaled air discharge portion extends from the first wall portion toward the mask body portion in a direction away from the face of the subject, wherein the second wall portion includes a surface adapted to face the nostrils from below without the second wall portion being inserted into the nostrils, the surface extending toward the exhaled air discharge portion, and the second wall portion extends in the direction away from the face of the subject, and wherein the second wall portion is spaced apart from the exhaled air discharge portion with an upper space and a lower space
16. (Currently Amended) A mask configured to be put on a face of a subject, comprising: a mask body portion demarcating an internal space, wherein the mask body portion is adapted to cover part of the face of the subject; a cup-shaped nasal cup adapted to cover a nose of the subject, wherein the nasal cup is arranged inside the internal space; cup includes a first wall portion adapted to cover the nose of the subject, a second wall portion adapted to be arranged under nostrils of the subject, and an exhaled air discharge portion adapted to guide an exhaled air from the nose of the subject to an exhaled air sensor, whereby at least part of the exhaled air from the nose of the subject is guided toward the exhaled air discharge portion by the second wall portion in a state where the nasal cup is adapted to cover the nose of the subject, wherein the exhaled air discharge portion is integrally formed with the first wall portion, wherein the exhaled air discharge portion extends from the first wall portion toward the mask body portion in a direction away from the face of the subject, wherein the second wall portion includes a surface adapted to face the nostrils from below without the second wall portion being into the nostrils, the surface extending toward the exhaled -5-Application No. 15/895,714Docket No.: P270581.US.01 air discharge portion, and the second wall portion extends in the direction away from the face of the subject, and a ventilation member guiding the exhaled air discharged from the exhaled air discharge portion to a detection space of the exhaled air sensor; and a relay member connecting between the exhaled air discharge portion and the ventilation member and whereby having a flow path through which the exhaled air of the subject passes, wherein the flow path includes a first flow path through which the exhaled air of the subject flows from the exhaled air discharge portion toward the ventilation member, and a second flow path through which the exhaled air of the subject flows from the ventilation member toward the internal space.
23. (Currently Amended) A mask configured to be put on a face of a subject, comprising: a mask body portion demarcating an internal space, wherein the mask body portion is adapted to cover part of the face of the subject; and a cup-shaped nasal cup adapted to cover a nose of the subject, wherein the nasal cup is arranged inside the internal space, wherein the nasal cup includes: a first wall portion adapted to cover the nose of the subject, a second wall portion adapted to be arranged under nostrils of the subject, and an exhaled air discharge portion adapted to guide an exhaled air from the nose of the subject to an exhaled air sensor, -7-Application No. 15/895,714Docket No.: P270581.US.01 whereby at least part of the exhaled air from the nose of the subject is guided toward the exhaled air discharge portion by the second wall portion in a state where the nasal cup is adapted to cover the nose of the subject, wherein the exhaled air discharge portion is adapted to protrude to a front of the subject in front of the first wall, wherein the second wall portion includes a surface adapted to face the nostrils from below without the second wall portion being inserted into the nostrils, the surface extending toward the exhaled air discharge portion, and the second wall portion extends in a direction away from the face of the subject, and wherein the exhaled air discharge portion is configured to extend diagonally downward in a direction along a ridge of the nose 
31.(Canceled)
Allowable Subject Matter
Claims 1-13, 15-16, 18-20, and 22-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art previously made of record, Goultiski (US 2018/0043121) and Yamamori (US 2011/0015534) fail to anticipate and/or render obvious certain aspects of amended claims 1, 16, 20, and 23. 
In the claim amendments submitted by Applicant on 3-22-2022, each of independent claims 1, 16, 20, and 23 were amended to recite “without the second wall portion being inserted into the nostrils”. In the Yamamori reference, the relied upon second wall portions include two nasal tubes 23 as illustrated in Figures 2 and 5 that are inserted into the subject’s nostrils for aiding in moving exhalant towards a sensor portion. Thus, Yamamori fails to anticipate and/or render obvious the limitations of independent claims 1, 16, 20, and 23 which require that the second wall portion does not extend into the subject’s nostrils.
In the response filed on 07-15-2022, Applicant amended claim 1 to designate that the second wall portion is apart from the exhaled air discharge portion “with upper and lower spaces between the second wall portion and the exhaled air discharge portion. In the Goulitski reference, the exhaled air discharge portion was defined as the conduits 381, 383, and 392 and the second wall was annotated as a curved portion of the IPW 330 that interfaces the patient near the lip/mouth. However, Goutliski fails to provide any evidence that there is any space between the relied upon second wall portion and exhaled air discharge portion, as the conduits appear to lay flush with the IPW. Thus, Goultiski fails to anticipate the language of amended claim 1.
Claim 16 was amended on 07-15-2022 to include aspects of dependent claims 10 and 11 into independent form. Claim 11 was previously indicated allowable, and reasons for indicating this allowable subject matter were detailed in the previous Office action mailed on 04-26-2022. Thus, claim 16 is not anticipated and/or rendered obvious by Goulitski.
Regarding claim 20, while the relied upon second wall portion of Goulitski, a curved portion of the IPW 330 as shown in Figure 3A, does not extend into the user’s nostrils, and does extend in a direction away from the subject’s face, the second wall portion is configured as an integral, singular piece arranged under the nostrils, and thus is not configured so that a portion adapted to be arranged under a right nostril of the subject and a portion adapted to be arranged under a left nostril of the subject are formed separately as is required by independent claim 20. 
Therefore, the prior art fails to anticipate and/or render obvious a mask configured to be placed on a face of a subject a mask body portion demarcating an internal space, wherein the mask body portion is adapted to cover part of the face of the subject; and a cup-shaped nasal cup adapted to cover a nose of the subject, wherein the nasal cup is arranged inside the internal space, wherein the nasal cup includes: a first wall portion adapted to cover the nose of the subject, a second wall portion adapted to be arranged under nostrils of the subject, and an exhaled air discharge portion adapted to guide an exhaled air from the nose of the subject to an exhaled air sensor, whereby at least part of the exhaled air from the nose of the subject is guided toward the exhaled air discharge portion by the second wall portion in a state where the nasal cup is adapted to cover the nose of the subject, wherein the exhaled air discharge portion is adapted to protrude to a front of the subject in front of the first wall, and the second wall portion extends in a direction away from the face of the subject, and wherein the second wall portion is spaced apart from the exhaled air discharge portion Page 7 of 14Appl. No. 15/895,714 as well as a configuration wherein the second wall portion includes a surface adapted to face the nostrils from below without the second wall portion being inserted into the nostrils, the surface extending toward the exhaled air discharge portion, wherein the second wall portion is configured so that a portion adapted to be arranged under a right nostril of the subject and a portion adapted to be arranged under a left nostril of the subject are formed separately.
Claim 23, as amended above, further requires that the exhaled air discharge portion extends diagonally downward in a direction along the ridge of the nose. Looking to Figure 3A of Goutliski, 381, 383, and 392, relied on for the exhaled air discharge portion, do not interface or run along any portion of the nose as the entire structure is beneath the nose. Thus, Goultiski fails to anticipate and/or render obvious the limitations of amended claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785